11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Mary Haynes,                                      * From the 118th District Court
                                                    of Martin County,
                                                    Trial Court No. 7459

Vs. No. 11-20-00158-CV                            * May 12, 2022

DOH Oil Company; Craig A. Johnson;                * Opinion by Williams, J.
CAJ Oil, LLC; OneMap Mineral No. 4 LLC;             (Panel consists of: Bailey, C.J.,
OM4 Saleco, LLC; Saxet I Minerals, LLC;             Trotter, J., and Williams, J.)
Royalty Interests Partnership, LP; Lario
Permian, LLC; and Christy Milton,

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Mary Haynes.